Citation Nr: 0610731	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO decision that granted service 
connected and assigned an initial 10 percent rating for PTSD.  

The veteran immediately appealed the RO's February 2003 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD currently is shown to have 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and difficulty in 
establishing effective work and social relationships.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9411 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the March 2004 Statement of the Case and the April 2003 
duty to assist letter, the RO has attempted to notify him of 
the evidence needed to substantiate his claim.  The RO 
informed the veteran of what evidence was needed from him, 
what he could do to help with his claim, and what 
specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that was completed in October 2004.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Thus, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, further action is not indicated in this regard.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2005).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows: 100 percent: 
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

10 percent: Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Code 9411 (2005).  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  

A score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  

When examined by VA in January 2003, the veteran reported no 
pre-military psychiatric history, history of trauma or legal 
problems.  

Post-military, the veteran reportedly worked as a Deputy 
Inspector for a police department and attended classes in 
furtherance of obtaining a Masters Degree.  He reported only 
minor impairment of occupational functioning due to emotional 
or psychological problems.  

The veteran was reported to be married with a stable family 
life; however, he noted a lessening of energy and interest in 
outside activities.  The veteran's subjective complaints 
included those of memories of combat, occasional nightmares, 
cold sweats, sleep disturbance, frequent irritability, 
concentration difficulty, occasional panic attacks and 
intrusive thoughts.  

The veteran explained that he had "not allowed himself to 
express his irritability in ways that would frighten his 
children or wife."  He also noted recent worries about 
lapses in concentration at work.  

On examination, the veteran was noted to appear alert and 
oriented in all spheres.  He demonstrated good eye contact 
and showed no impairment of communication or thought process.  

His speech was spontaneous, relevant and at a normal rate and 
rhythm.  His thinking was noted to be logical, goal oriented, 
and without evidence of formal though disorder.  He denied 
hallucinations and delusions.  

The veteran's mood was noted to be neutral with restricted 
but congruent affect.  He denied substance abuse and 
dependence, suicidal and homicidal ideation, intent, and 
plan.  The veteran's long- and short-term memory were noted 
to be grossly intact with attention, and his concentration 
was noted to be adequate for the purposes of the examination.  

The VA examiner opined that the veteran's PTSD symptoms 
"[were] relatively mild and [had] not created significant 
impairment in occupational or social functioning, although 
the veteran noted some difficulties concentrating on his job 
and has discontinued several recreational activities."  

Other symptoms included sleep disturbance, distressing 
memories and dreams, occasional forgetfulness and infrequent 
panic attacks.  The examiner assigned a GAF score of 66, 
reflecting mild PTSD symptoms.  

Based on this VA examination report, the RO granted service 
connection for PTSD and assigned an initial 10 percent 
disability rating.  However, the veteran is dissatisfied with 
the initial 10 percent evaluation assigned by the RO for the 
purpose of reflecting the current level of severity of his 
PTSD.  He argues that his psychiatric disability warrants a 
higher evaluation.  

In this regard, after reviewing the record in its entirety, 
the Board finds that the veteran's PTSD disability warrants a 
higher rating.  

VA outpatient treatment records dated from 2003 to 2004 
reflect an unscheduled visit to the emergency room for 
complaints of increasing panic attacks and flashbacks, 
triggered by his work at the police department and recent 
world events.  

The veteran reported being irritable and having increased 
sleep disturbance that affected his work and personal 
relationships.  The veteran noted his past use of Valium and 
Ambien, however he did not feel either would be helpful.  

In a February 2004 VA psychiatric note, the veteran reported 
complaints of increasing depression with sleep pattern 
disturbance.  He reported having poor appetite with depressed 
mood and self-isolation.  

The veteran noted heavier alcohol use as a sleep aid.  The 
veteran reported that he neglected showering and shaving or 
going outside his home for a period of days at a time.  The 
veteran was noted to be retired, but not feeling like getting 
up and keeping appointments.  

The examiner noted the veteran's complaints of severe 
insomnia with intrusive thoughts about the Vietnam and Iraqi 
Wars with occasional panic or anxiety attacks.  The examiner 
scheduled the veteran for a follow-up psychiatric 
examination.  

On VA PTSD examination in October 2004, the veteran reported 
a feeling of losing contact with his friends since his 
retirement.  He also reported a stable but somewhat distant 
marital relationship.  

The veteran noted considerable distress and an exacerbation 
of re-experiencing PTSD symptoms since the war in Iraq began.  
The veteran also noted receiving VA psychiatric care and 
prescription medications for his panic attacks, however 
reported irregular use of his medications.  

The veteran's subjective complaints involved increased 
nightmares and intense anxiety.  He reported increased 
distressing thoughts about Vietnam triggered by watching the 
news and inactivity.  He noted a deterioration in his short-
term recall and concentration which caused him to retire.  He 
also reported a lack of motivation and interest in many 
previously enjoyed activities, such as substitute teaching.  

The veteran described social withdrawal and lapses in 
interpersonal relationships, including with his wife.  The 
veteran reported no remissions since his last VA examination 
and noted symptoms were of moderate intensity.  

The veteran also noted lack of motivation in many previously 
enjoyed activities with deterioration in memory and 
concentration.  

On examination, the veteran appeared alert and oriented in 
all spheres.  His mood was reported as dysphoric with 
constricted affect and congruent mood.  He denied 
suicidal/homicidal ideation, intent, and plan.  He also 
denied any history of assaultiveness.  

His long and short-term memory was noted to be intact with 
adequate attention and concentration for examination 
purposes.  Adequate maintenance of personal hygiene was noted 
by the examiner.  

The veteran reported increased panic attacks, but did not 
indicate phobias, obsessive thoughts or rituals that 
interfere with functioning.  The veteran reported chronic 
insomnia that resulted in fatigue during the day.  

The veteran displayed no impairment of communication or 
thought process.  His speech was noted to be spontaneous and  
relevant and have normal rate and rhythm without evidence of 
formal thought disorder.  

The examiner noted a period of significantly depressed mood 
in 2003 that was "now in remission."  The examiner also 
related panic attacks to the veteran's diagnosed PTSD.  

The examiner opined that the veteran's PTSD was chronic with 
panic disorder that represented a progression of his PTSD.  
The examiner assigned a GAF score of 55, reflecting symptoms 
of insomnia, lack of interest in significant activities, 
impaired concentration, nightmares and distressing memories 
of combat, occasional panic attacks.  The GAF scores of 51 
and 60 were noted in the past year.  

In this regard, the Board concludes that the veteran's PTSD 
disability warrants a rating that reflects his currently 
demonstrated serious symptoms.  The record establishes that 
the veteran suffers from ongoing PTSD symptomatology 
manifested by nightmares and awakening in a cold sweat, 
avoidance behavior, serious impairment of interpersonal 
relationships, limited social contact outside the home, 
increased depression and panic attacks.  

In the October 2004 VA examination report, the veteran 
reported that he retired early due to PTSD symptoms, 
discontinued activities that were significant to him, and was 
neglectful of his personal hygiene and dress.  Also, the 
veteran was assigned a GAF score of 55 that reflects moderate 
symptoms and demonstrates a worsening of his PTSD disability.  

In the October 2004 VA general medical examination, the 
examiner opined that the veteran's PTSD and memory loss 
problems have "impacted his ability to continue to work and 
seek part-time employment."  

As noted previously, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

Accordingly, the Board finds that the evidentiary record more 
nearly approximates the criteria for the assignment of an 
initial evaluation of 50 percent for the service-connected 
PTSD.  

The Board is of the opinion that the increased evaluation 
should be effective as of the date of the grant of service 
connection for PTSD, with no basis for assignment of "staged" 
ratings as the record does not necessarily suggest 
fluctuations in the level of severity of PTSD.  See 
Fenderson, supra.  

The veteran is not entitled to a rating higher than 50 
percent because the reported findings in this case do not 
clearly support a rating of 70 percent.  For example, the 
veteran's findings suggest moderate symptoms or moderate 
difficulty in social and occupational functioning.  

Also, the facts do not demonstrate occupational and social 
impairment with deficiencies in most areas.  

In this regard, the October 2004 VA examiner noted that the 
veteran was taking a stained glass class and served as a 
community board member, despite having gone into early 
retirement due to lapses in concentration and memory.  The VA 
examiner found the veteran's PTSD symptoms would not preclude 
sedentary employment.  

The Board also finds that the recent medical evidence shows 
the veteran to be oriented to time, place, and person with no 
evidence of gross neglect of personal appearance and hygiene, 
suicidal ideation, obsessional rituals that interfere with 
routine activities, speech that is illogical, obscure or 
irrelevant, or near-continuous panic or depression affecting 
the ability to function independently.  

As such, impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships 
is not demonstrated by the evidence of record.  

The Board finds that the evidence in its entirety 
demonstrates a degree of occupational and social impairment 
which is more consistent with deficiencies in work efficiency 
and family relations with inability to establish and maintain 
effective relationships due to symptoms of depression, panic 
attacks, sleep impairment, and memory loss.   38 C.F.R. § 
4.7.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


